UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 4, 2012 RAMCO-GERSHENSON PROPERTIES TRUST (Exact name of registrant as specified in its Charter) Maryland 1-10093 13-6908486 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 31500 Northwestern Highway, Suite 300, Farmington Hills, Michigan (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (248) 350-9900 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Matters. Ramco-Gershenson is filing this Form 8-K to update the consent included in our Annual Report on Form 10-K for the year ended December 31, 2011 filed on March 8, 2012 to add Grant Thornton’s consent to the incorporation by reference of their reports in the Registration Statement of Ramco-Gershenson Properties Trust and subsidiaries on Form S-3 (File No. 333-174805, effective June 17, 2011). Item 9.01Financial Statements and Exhibits. (d) Exhibits. 23.1Consent of Independent Registered Public Accounting Firm 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RAMCO-GERSHENSON PROPERTIES TRUST Date:May 4, 2012 By: /s/Gregory R. Andrews Gregory R. Andrews Chief Financial Officer 3 EXHIBIT INDEX Exhibit Description Consent of Independent Registered Public Accounting Firm 4
